Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62727796 dated 09/06/2018. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 8-11
The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 10 (overwritten text)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for management of healthcare practices. 
Regarding claims 1- the limitation of collecting data from a patient; transferring the collected data; compiling the data into defined categories; comparing the compiled data against benchmarks; determining and ranking key drivers of patient loyalty; and determining the healthcare practice or group performance, regarding claim 8- the limitation of developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness and storing the core questions; developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness and storing the specialty questions; transferring the core questions and relevant specialty questions; collecting data from physicians or healthcare practice or group; transferring the collected data; compiling the collected data into categories; calculating a clinical effectiveness score for the healthcare practice or group for each category; and comparing the calculated clinical effectiveness score against benchmarks and regarding claim 14- the limitation determining a patient experience with a healthcare practice or group; collecting data from a patient; compiling the data into defined categories; comparing the compiled data against first benchmarks; determining and ranking key drivers; and determining the healthcare practice or group performance; determining a clinical effectiveness of a healthcare practice or group: developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness; developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness; collecting data is response to the core questions and specialty questions from physicians or healthcare practice or group; compiling the collected data into categories; calculating a clinical effectiveness score for the healthcare practice or group for each category; and comparing the calculated clinical effectiveness score against second benchmarks; analyzing and compiling the patient experience results and the clinical effectiveness results; determining the strengths of the healthcare practice or group; and presenting the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting (claim 1 and claim 8) the first computer and the second computer or server (the Examiner notes that claim 14 is purely directed to an abstract idea), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the first computer and the second computer or server, the claims encompass managing healthcare practice or group in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People 
This judicial exception is not integrated into a practical application. In particular, claim 14 is purely directed to an abstract idea and has no additional elements. Claim 1 and 8 recite the additional elements the first computer and the second computer or server. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the first computer and the second computer or server to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173), in view of Parent (US 2013/0073344) and in further view of Stoneking (US 2003/0050814).

REGARDING CLAIM 14
Snow discloses a method of determining and enhancing the reimbursement effectiveness of a healthcare practice or group, the method comprising: determining a patient experience with a healthcare practice or group, the method of determining a patient experience comprising; 
collecting data from a patient ([0018] teaches collecting healthcare data, [0040] teaches Information collected from healthcare data may indicate at least the identity of patients, healthcare professionals performing care or treatment to the patients, type of care or treatment is performed on the patients for given conditions, where the care or treatment is given, and when the care or treatment was provided (interpreted by examiner as collecting data from patient)); 
compiling the data into defined categories ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data (interpreted by examiner as compiling data into defined categories)); 
comparing the compiled data against first benchmarks ([0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions (interpreted by examiner as comparing the compiled data against first benchmarks)); 
([0063] teaches generating detailed metrics for identifying potential drivers and stratify physician performance (interpreted by examine as determining and ranking key drivers)); 
and determining the healthcare practice or group performance ([0047] teaches data may be to determine how individual physician practices are currently performing (interpreted by examiner as determining the healthcare practice or group performance)); 
compiling the collected data into categories ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data (interpreted by examiner as compiling the collected data into categories));
determining the strengths of the healthcare practice or group; and presenting the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider ([0046] teaches financial planning to monitor reimbursement contract performance and forecasting, clinical operational and financial opportunity generation, and data-driven targeted opportunities to healthcare manager devices 106 based on data aggregated from data sources. [0046] teach reimbursement data. [0057] teaches Playbook module 208 is operable to incorporate financial and quality forecasting, generate prescriptive opportunity scripts, provide planning and execution strategies, generate financial operating plans to meet organizational goals, facilitate work assignment and accountability, and model the financial impact of the savings opportunity realization on the underlying contract and [0058] teaches user can observe the financial impact of executing on a value of savings or improvement associated with the opportunity (interpreted by examiner as means to determine strength and weakness of organization/healthcare practice or group and to present the strengths of the healthcare practice or group to an insurance provider to demonstrate risk mitigation and to increase the reimbursement payment or percentage that the healthcare practice or group receives from the insurance provider)).

Snow does not explicitly disclose, however, Parent discloses:
determining a clinical effectiveness of a healthcare practice or group, the method of determining a patient experience comprising (Parent at [0007] teaches solutions to improve efficiencies in the healthcare system): Parent teaches developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness (Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing core questions to be answered by physicians or the healthcare practice or group regarding clinical effectiveness)); 
developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness (Parent at [0067] teaches FA tool for observation of healthcare providers and at [0066] teaches data gathering using FA tool and data collection augmented by a questionnaire to examine aspects of the workforce (interpreted by examiner as developing specialty questions for various specialty areas of healthcare practice or group to be answered by the physicians or healthcare practice or group regarding clinical effectiveness)); 
collecting data is response to the core questions and specialty questions from physicians or healthcare practice or group (Parent at [0261 teaches answers to questions and collecting data (interpreted by examiner as collecting data is response to the core questions and specialty questions from physicians or healthcare practice or group)); 
(Parent at [0261] teaches a compiler used to define how data will be collected and structured and teaches compiling once questions are answered (interpreted by examiner as compiling the collected data)); 
and comparing the calculated clinical effectiveness score against second benchmarks (Parent at [abstract] and [0016] teaches comparing the complied data against benchmark data point set (interpreted by examiner as comparing the calculated clinical effectiveness score against second benchmarks)); 
analyzing and compiling the patient experience results and the clinical effectiveness results (Parent at [0066] teaches data from questionnaires. [0073] teaches improving care and [0095] teaches data specific to patient. [0072] teaches that these data points resulting are systematically analyzed using software and the results are compiled in report (interpreted by examiner as analyzing and compiling the patient experience results and the clinical effectiveness results)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow to include methods for optimizing productivity and performance of a workforce within a work space as taught by Parent, with the motivation of producing simulation models which identify and direct specific improvements to be made to increase the productivity and performance of the workforce. (Parent at [Abstract]).

Snow and Parent do not disclose, however Stoneking discloses:
calculating a score for each category ([0122]-[0124] teaches assigning a score to responses and categorizing accordingly (interpreted by examiner as calculating a score for each category));

 method of parent to include calculating a score for each category as taught by Stoneking, with the motivation of improving the granularity of data analysis which improves competitive cost base in order to enhance organizational performance. (Stoneking at [0004] and [0010]).

REGARDING CLAIM 8
Claim 8 is analogous to Claim 14 thus Claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 14.
Snow further discloses first computer and second computer or server([0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as first computer and second computer or server)); transferring the core questions and relevant specialty questions to a first computer; transferring the collected data from the first computer to the second computer or server ([0045] teaches a network allowing for transfer of data between servers (interpreted by examiner as transferring the collected data and core/specialty questions from the first computer to a second computer or server));
Parent further discloses storing the core questions on a second computer or server; storing the specialty questions on the second computer or server ([0172] teaches storing data in computer memory (interpreted by examiner as storing the core questions on a second computer or server; storing the specialty questions on the second computer or server));

REGARDING CLAIM 9

Parent and Stoneking do not explicitly disclose, however Snow further discloses:
The method as recited in claim 8, wherein the core questions are applicable to all practices and groups (Parent at [0066] teaches questionnaire and key informant interviews and represents a new approach to examining the physical and mental aspects of any workforce, and in particular the nursing practice. It is to be understood, however, that this method is equally suitable to a human and resource optimization analysis in many different types of workplaces (interpreted by examiner as the core questions are applicable to all practices and groups)).

REGARDING CLAIM 10
Snow, Parent and Stoneking disclose the limitation of claim 8.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
The method as recited in claim 8, wherein specialty questions include subject matter which is applicable to the respective specialty practice (Parent at [0066] teaches questionnaire and key informant interviews and represents a new approach to examining the physical and mental aspects of any workforce, and in particular the nursing practice. It is to be understood, however, that this method is equally suitable to a human and resource optimization analysis in many different types of workplaces (interpreted by examiner as specialty questions include subject matter which is applicable to the respective specialty practice))

REGARDING CLAIM 11
Snow, Parent and Stoneking disclose the limitation of claim 8.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
(Snow at [0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions [0105] teaches benchmark updates (interpreted by examiner as continually updating databases of the benchmarks to ensure that the benchmarks are based on the most current data available))

REGARDING CLAIM 12
Snow, Parent and Stoneking disclose the limitation of claim 8.
Parent and Stoneking do not explicitly disclose, however Snow further discloses:
The method as recited in claim 8, wherein the collected data includes measures of efficiency; health and burnout; patient experience/engagement; and patient safety (Snow at [0039] teaches that the healthcare data can be transformed from raw data into meaningful and useful information for health service managers and administrators and provide ab actuarial system to predict costs for accountable care organizations (ACOs) to ensure patient quality of service for care, operational efficiency, and financial well-being and to identify and develop business decisions such as treatment protocols, pricing, staff, medications, etc., to meet certain priorities and goals (interpreted by examiner as efficiency; health and burnout; patient experience/engagement; and patient safety)).

REGARDING CLAIM 13
Snow, Parent and Stoneking disclose the limitation of claim 12.
Snow and Parent do not explicitly disclose, however Stoneking further discloses:
(Stoneking at [0216] teaches changes that will impact how variables are defined on every level of data. [0362] teaches prioritizing activities (interpreted by examiner as individually weighted for impact on each of the measures)).

REGARDING CLAIMS 18, 19 and 20
Claims 18, 19 and 20 are analogous to Claims 11, 12 and 13 thus Claims 18, 19 and 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 11, 12 and 13.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2017/0169173) and in further view of Hudson (US 2017/0004516).

REGARDING CLAIM 1
Snow discloses a method of determining and enhancing a patient experience with a healthcare practice or group, the method comprising: 
collecting data from a patient on a first computer ([0018] teaches collecting healthcare data, [0040] teaches Information collected from healthcare data may indicate at least the identity of patients, healthcare professionals performing care or treatment to the patients, type of care or treatment is performed on the patients for given conditions, where the care or treatment is given, and when the care or treatment was provided [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as collecting data from a patient on a first computer)); 
transferring the collected data from the first computer to a second computer or server ([0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer [0045] teaches a network allowing for transfer of data between servers (interpreted by examiner as transferring the collected data from the first computer to a second computer or server));  
compiling, by the second computer or server, the data into defined categories on the second computer or server ([0046] teaches aggregating data for identifying care events e.g. treatments, visits and procedures of patients and [0022] teaches extracting patient medical data from the received healthcare data and grouping the patient medical data and teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as compiling, by the second computer or server, the data into defined categories on the second computer or server)); 
comparing, on the second computer or server the compiled data against benchmarks ([0040] teaches benchmarking [0050] teaches comparing data from data source (compiled data) with corresponding data based on standards or criteria according to clinical guidelines for specific conditions and treatment of conditions [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as comparing, on the second computer or server the compiled data against benchmarks)); 
determining and ranking key drivers on the second computer or server ([0063] teaches generating detailed metrics for identifying potential drivers and stratify physician performance [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as determining and ranking key drivers on the second computer or server)); 
and determining the healthcare practice or group performance on the second computer or server ([0047] teaches data may be to determine how individual physician practices are currently performing [0022] teaches the one or more data processing servers and [0043] teaches data processing server may comprise a server computer or any other system providing computing capability. [0132] teaches that various aspects of embodiments could be implemented by computer (interpreted by examiner as determining the healthcare practice or group performance on the second computer or server)). 

Snow does not disclose, however Hudson further discloses;
 key drivers of patient loyalty (Hudson at [0068] teaches key touch points that have a measurable impact on patient satisfaction and loyalty (interpreted by examiner as key drivers of patient loyalty));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Snow to include key drivers of patient loyalty as taught by Hudson, with the motivation of motivating an organization to become more focused on improving products and services for consumers (Hudson at [0006]).

REGARDING CLAIM 2
Snow and Hudson disclose the limitation of claim 1.
Hudson does not explicitly disclose, however Snow further discloses:
(Snow at [0103] teaches that the inpatient advisor logic that is used to generate detailed metrics for identifying potential driver can also generate charts (interpreted by examiner as presenting the ranking of the key drivers (of Hudson) in visual form)).

REGARDING CLAIM 3
Snow and Hudson disclose the limitation of claim 1.
Snow further discloses:
The method as recited in claim 1, further comprising using a gap analysis model to illustrate the key drivers (Snow at [0103] and Fig. 9A-9D teach an inpatient advisor logic (interpreted by examiner as gap analysis model) may generate detailed metrics for identifying potential drivers (interpreted by examiner as illustrate the key driver))
Snow does not explicitly disclose, however Hudson further discloses:
key drivers of patient loyalty in comparison to a benchmark (Hudson at [0030] teaches a survey to identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization and [0067] teaches the experience of patient consumers and a primary indicator of patient satisfaction that is determined to represent whether a patient possesses a level of loyalty to the practice [0068] teaches key touch points that have a measurable impact on patient satisfaction and loyalty (interpreted by examiner as key drivers of patient loyalty in comparison to a benchmark)).

REGARDING CLAIM 4
Snow and Hudson disclose the limitation of claim 1.

The method as recited in claim 1, further comprising identifying the healthcare practice or group performance strengths, weaknesses and where to focus resources for improvement (Snow at [0039] teaches identifying and quantifying performance improvement opportunities and teaches a system to help health service managers and administrators to identify, develop and otherwise create strategic business decisions. Business decisions may include modifying treatment protocols, pricing, staff, medications, etc., to meet certain priorities and goals. [0047] teaches managing care and resources (interpreted by examiner as identifying the healthcare practice or group performance strengths, weaknesses and where to focus resources for improvement)).

REGARDING CLAIM 5
Snow and Hudson disclose the limitation of claim 1.
Snow does not explicitly disclose, however Hudson further discloses:
The method as recited in claim 1, wherein the key drivers of patient loyalty selected from the group consisting essentially of: provider explained the plan for follow-up care; provider spent enough time with you; provider listened carefully to you; provider involved you in decisions about your treatment plan; provider discussed treatment options, including the possible risks and benefits; provider knew the important information about your medical history; provider showed respect for what you had to say; provider explained things in a way that was easy to understand; and provider explained the reasons for prescribing medications (Hudson fig. 5 and in particular questions 18, 19, 21, 22 and 23 on Fig. 5 are interpreted by examiner as referring to the key driver provider spent enough time with you)

REGARDING CLAIM 6
Snow and Hudson disclose the limitation of claim 5.
 does not explicitly disclose, however Hudson further discloses:
The method as recited in claim 5, further comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty (Hudson at [0004] and [0005] teaches a consumer loyalty and willingness to recommend metric. [0030] teaches identify consumers that are most satisfied in their overall experiences with the organization and indicate a high level of loyalty to the organization by measuring consumer satisfaction with respect to a set of specific touch points that address the entire consumer experience in a typical transaction with the organization. [0021] teaches implementing a mechanism that considers all aspects of the entire consumer experience that may have a measurable impact on consumer satisfaction, , thereby minimizing the likelihood that identified candidate advocates would include negative qualifying statements in their recommendations (interpreted by examiner as comprising mapping the key drivers of patient loyalty in a key driver matrix to identify key drivers on which improvements would improve the patient loyalty)).

REGARDING CLAIM 7
Snow and Hudson disclose the limitation of claim 5.
Snow does not explicitly disclose, however Hudson further discloses:
The method as recited in claim 5, further comprising examining statistical relationships between potential drivers and desired outcomes (Hudson at [0034] teaches Upon the questionnaire being constructed as described above, the validity and reliability of the questions and response scales included therein can be evaluated to the extent desired or possible through the application of logical and/or statistical procedures (interpreted by examiner as examining statistical relationships between potential drivers and desired outcomes)).

REGARDING CLAIMS 15, 16 and 17
Claims 15, 16 and 17 are analogous to Claims 3, 6 and 7 thus Claims 15, 16 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 3, 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wennberg (US 2007/0078680) teaches system and method for analysis of healthcare provider performance. Ridgeway (US 2019/0287039) teaches system and method for dynamically evaluating service provider performance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000. 


/LIZA TONY KANAAN/
Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626